DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 - 20 allowed over the prior art.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not fairly teach or disclose alone or in combination the highlighted portions shown below.
1. A system, comprising:
one or more processors; and
one or more non-transitory computer readable media comprising computer instructions which, when executed by the one or more processors, cause the one or more processors to:
retrieve a list of records, wherein each record comprises a corresponding wireless telephone number;
select a subset of records from the list of records;
determine, for at least one record in the subset of records, that a call placed to the corresponding wireless telephone number is within a compliant calling window;
provide a user interface comprising an input component for causing, for the at least one record in the subset of records, a text message to be sent to the corresponding wireless telephone number;
receive an input at the input component; and
cause, in response to the input at the input component and for the at least one record in the subset of
records, a text message to be sent to the corresponding wireless telephone number.
9. A non-transitory computer readable medium comprising instructions that when executed cause one or more
computer processors to:
retrieve a list of records, wherein each record comprises a corresponding wireless telephone number;
select a subset of records from the list of records;
determine, for at least one record in the subset of records, that a call placed to the corresponding wireless telephone number is within a compliant calling window;
provide a user interface comprising an input component for causing, for the at least one record in the subset of records, a text message to be sent to the corresponding wireless telephone number;
receive an input at the input component; and
cause, in response to the input at the input component and for the at least one record in the subset of records, a text message to be sent to the corresponding wireless telephone number.

15. A method for originating text calls in a contact center for a plurality of agents, comprising:

retrieving a list of records wherein each record comprises a corresponding wireless telephone number;
selecting a subset of records from the list of records;
determining, for at least one record in the subset of records, that a call placed to the corresponding wireless telephone number is within a compliant calling window;
providing a user interface comprising an input component for causing, for the at least one record in the subset of records, a text message to be sent to the corresponding wireless telephone number;
receiving an input at the input component; and
causing, in response to the input at the input component and for the at least one record in the subset of records, a text message to be sent to the corresponding wireless telephone number.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 20 of U.S. Patent No. 11,082,558. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims only differ from the patent with obvious word or phrase changes.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 20 of U.S. Patent No. 10,516,781. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims only differ from the patent with obvious word or phrase changes.
Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to William Deane whose telephone number is 571 -272-
7484. The examiner can normally be reached on Monday - FRIDAY from 9:00 A.M. to
5:00 P.M. If attempts to reach the examiner by telephone are unsuccessful, the
examiner's supervisor, Ahmad Matar, can be reached on 571-272-7488. The official fax
phone number for the organization where this application or proceeding is assigned is
571-273-8300. However, unofficial faxes can be direct to the examiner’s computer at
571 273 - 7484.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published
applications may be obtained from either Private PAIR or Public PAIR. Status
information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).
04Jun2022
/WILLIAM J DEANE JR/Primary Examiner, Art Unit 2652